Citation Nr: 1243884	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-01 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder, to include a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to October 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent rating effective April 29, 2004.  The Veteran appealed for a higher rating.

In a March 2010 decision, the Board denied an initial rating in excess of 50 percent for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 memorandum decision, the Court vacated the Board decision and remanded the matter for further readjudication.

On another matter, the claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) was denied in a May 2009 rating decision, and the Veteran did not appeal the decision.  Thus, the issue was not before the Board at the time of the March 2010 decision.  However, in a statement received by the Board in September 2012, the Veteran indicated that a TDIU be considered as part of his increased rating claim.  Thus, the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher initial rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





(CONTINUED NEXT PAGE)


REMAND

The Board finds that further development is needed to afford the Veteran a VA examination and to obtain any outstanding medical evidence.

The Veteran last underwent a VA examination for his PTSD in January 2008.  Such does not necessarily negate the probative value of the examination. VAOPGCPREC 11-95 (1995) (the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted); but see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  However, in September 2012, he submitted copies of court documents regarding charges of domestic violence and requests for a protective order filed by his live-in significant other that reference his PTSD.  He argues that these papers demonstrate the adverse effect that his PTSD has on his daily life.  The Board notes that this may represent a worsening of his PTSD.  

To that end, as indicated above, in September 2012, the Veteran requested consideration of a TDIU as part of his claim.  This further suggests a worsening of his PTSD.  Given the foregoing, a new VA examination is necessary in order to ascertain the current extent of his PTSD

Lastly, the most recent medical evidence regarding his PTSD is a mental health outpatient note from the Durham VA Medical Center (VAMC) dated in February 2009, which is now almost four years old.  The RO should obtain any outstanding treatment notes since that time.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the Durham VAMC since April 2009.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.  The report should set forth all objective findings, particularly the current severity of symptoms.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above, readjudicate the claim for an initial rating in excess of 50 percent for PTSD, to include a TDIU.  This readjudication should include consideration of all the evidence added to the claims file since the issuance of the December 2008 statement of the case.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

